DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 11/19/2021 has been received and entered into the case. Claims 1-4,7, 9-19 are pending. Claims 10-19 are withdrawn from further consideration.  All arguments and amendments have been considered.
Claims 1-4, 7, 9 have been considered on the merits herein. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7, 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon or an abstract idea) without significantly more. The claimed invention is drawn to a method for determining the level of an analyte comprising steps a. providing an analysis solution comprising an enzyme and a substrate, b. detecting two signals produced by enzyme catalyzed conversion of the solution, c. calculation of a conversion factor and d. determination of the content of the analyte by means of the conversion factor.  The claim(s) recite(s) an abstract idea which includes both mental processes as well as limitations which involve a mathematical concept. As currently claimed, steps b-d. describe abstract ideas, i.e. mental steps and mathematical concepts, which are themselves judicial exceptions. This judicial exception is not integrated into a practical 
For these reasons the claims are rejected under section 101 as being directed tonon-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO2013/053953, IDS.
WO953 teaches a method for determining an analyte in a sample comprising providing a biological sample, i.e. at least one analysis solution having a known proportion of the sample to be analyzed, comprising the enzyme C beta-lactamase, a fluorescent or chromogenic reporter substrate and the analyte, i.e. beta-lactam antibiotics (p. 8-12), wherein the beta-lactamase is capable of converting the beta-lactam antibiotics and the reporter substrate so that they compete for conversion from the enzyme.  Regarding claim 1, the method is based upon competition between the reporter substrate acting as the substrate and the antibiotic acting as an inhibitor substrate towards to catalytic site of the C beta-lactamase (p. 12, lines 14-25). They are able to detect two signals, i.e. S1 and S2, i.e. in the absence of antibiotic the lactamase more rapidly hydrolyzes the reporter substrate producing a signal. In the presence of antibiotic is unable to hydrolyze the reporter substrate, i.e. the higher the concentration of antibiotic, the lower the signal, thus inversely proportional to the antibiotic concentration in the biological sample (p. 12, lines 15-25).  The signals are measured by fluorescence or in colorimetric assays using spectroscopy (p. 12, lines 23-p.13, lines 1-14, Ex. 1).  They teach measuring both relative and absolute concentrations, i.e. determining presence or absence and a quantitative determination of the analyte in the 
Regarding claim 2, they teach two analysis solutions, i.e. Sample 1 spiked with 40mg/ml ampicillin and 60 mg/ml of cefuroxime. Sample 2 was spiked with 70 mg/ml of ampicillin and 30 mg/ml of cefuroxime (ex. 7, p. 47, lines 6-16). Regarding claim 1, p. 18 of WO953 teaches the conversion factor calculation and determining v0. 
Regarding claim 4, the signal-producing substrate is at least 80% of the concentration required for saturation of the enzyme, i.e. Vmax (see Table 13). 
Regarding claim 9, they teach using a 96 well microplate, i.e. a microtiter plate (p. 36, lines 8-26, p. 37) and a spectrophotometer cell, i.e. a cuvette (p. 35, line 15). 
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. (Biosensors and bioelectronics, 1992, IDS).
Freeman teach a method for determining an analyte in a sample comprising providing a sample, i.e. at least one analysis solution having a known proportion of the sample to be analyzed, i.e. a fixed concentration (p. 50, 1st full parag. and 2nd col, 1st parag.), comprising the enzyme alkaline phosphatase (AP), a fluorescent 4-methylumbelliferyl phosphate substrate and a second substrate, wherein the AP is capable of converting the two substrates (analyte and substrate) so that they compete for conversion from the enzyme (abstract, p. 50, 1st col, 1st full parag.).  Regarding claim 1, the method is based upon competition between the substrates wherein the second substrate competes for the active site of the enzyme, which result in an inhibition of the st col, 1st full parag.).  They are able to detect two signals, i.e. S1 and S2 (p. 50, 1st col, 1st full parag., Eq. (1)).   4-methylumbelliferyl phosphate fluoresces upon hydrolysis of the phosphate ester by AP. Each sample contains known concentrations of the 4-methylumbelliferyl phosphate.  As the second substrate, i.e. the analyte, was increased, the rate of fluorescence changed due to a decrease in 4-methylumbelliferibe production (p. 50, 2nd col., 1st parag.), i.e. the higher the concentration of analyte, the lower the signal, thus inversely proportional to the analyte concentration in the sample. The signals are measured by fluorescence (p. 50-54).  Regarding claim 1, Freeman teaches the conversion factor calculation and determining v0 (p. 50-53). 
Regarding claim 2, they teach two analysis solutions, i.e. A1 spiked substrate NPP and A2 spiked with substrate AMP (p. 52-53, Fig. 3, Fig. 4). 
Regarding claim 4, Freeman teaches the Km values, i.e. Michaelis constants, for NPP, i.e. A1 in the solution (p. 50, Eq. 1 and P. 52, whole page).  
They teach determining the content of the analyte (see entire document). 
Freeman also teaches that competitive inhibition assays can be generalized to include many enzyme/substrates systems and can be used with any enzyme that has a substrate that exhibits a change in optical properties upon reaction with the enzyme (p. 50, 2nd col. 1st parag., p. 53 last parag.-p. 54). 
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Cristofaro et al (Biochemistry, 1992, IDS).
st col., 2nd col, 1st full parag.) and hirudin, for example. The competitive substrates bind to the fibrinogen recognition site on thrombin in a competitive fashion (p. 257, 1st col.).  De Cristofaro carry out measurements of substrate hydrolysis in the presence of fibrinogen to obtain Km values for S2238 as well as for fibrinogen (p. 258, 2nd col, 1st full parag.). The measurement method comprising an analysis solution comprising thrombin, S2238 as the signal-producing substrate and fibrinogen.  The enzyme is capable of converting both S2238 and fibrinogen given that they compete for conversion by the enzyme. Two signal are detected, S1 and S2, i.e. sKcat and sKm for both substrate and analyte, i.e. S2238 and fibrinogen and Vmax using a conversion factor (p. 259, see Eq. 2a, 2b, and 3, p. 259, 2nd col. 2nd and 3rd parag., Fig. 1, Table I, Fig. 2) corresponding to applicants claim 1.   Regarding claim 9, analysis solution is provided in a cuvette and placed into a spectrophotometer (p. 258, 2nd col., 1st parag.). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/053953, IDS in view of De Cristofaro et al (Biochemistry, 1992, IDS).
WO953 teaches a method for determining an analyte in a sample comprising providing a biological sample, i.e. at least one analysis solution having a known proportion of the sample to be analyzed, comprising the enzyme C beta-lactamase, a fluorescent or chromogenic reporter substrate and the analyte, i.e. beta-lactam antibiotics (p. 8-12), wherein the beta-lactamase is capable of converting the beta-lactam antibiotics and the reporter substrate so that they compete for conversion from the enzyme.  Regarding claim 1, the method is based upon competition between the reporter substrate acting as the substrate and the antibiotic acting as an inhibitor substrate towards to catalytic site of the C beta-lactamase (p. 12, lines 14-25). They are able to detect two signals, i.e. S1 and S2, i.e. in the absence of antibiotic the lactamase more rapidly hydrolyzes the reporter substrate producing a signal. In the presence of antibiotic is unable to hydrolyze the reporter substrate, i.e. the higher the concentration 
Regarding claim 2, they teach two analysis solutions, i.e. Sample 1 spiked with 40mg/ml ampicillin and 60 mg/ml of cefuroxime. Sample 2 was spiked with 70 mg/ml of ampicillin and 30 mg/ml of cefuroxime (ex. 7, p. 47, lines 6-16). 
Regarding claim 1, p. 18 of WO953 teaches the conversion factor calculation and determining v0. 
Regarding claim 9, they teach using a 96 well microplate, i.e. a microtiter plate (p. 36, lines 8-26, p. 37) and a spectrophotometer cell, i.e. a cuvette (p. 35, line 15). 
WO’953 does not teach the enzyme to be thrombin and the analyte to be fibrinogen according to claim 7, however competitive inhibitor assays using enzymes and their substrates were known before the effective filing of the claimed invention.  Fibrinogen and thrombin competition experiments were known before the effective filing of the claimed invention.  See DeCristofaro below. 
De Cristofaro teach competitive binding substrates to thrombin, i.e. fibrinogen, a synthetic chromogenic substrate S2238 (p. 258, 1st col., 2nd col, 1st full parag.) and hirudin, for example. The competitive substrates bind to the fibrinogen recognition site on thrombin in a competitive fashion (p. 257, 1st col.).  De Cristofaro carry out m values for S2238 as well as for fibrinogen (p. 258, 2nd col, 1st full parag.). The measurement method comprising an analysis solution comprising thrombin, S2238 as the signal-producing substrate and fibrinogen.  The enzyme is capable of converting both S2238 and fibrinogen given that they compete for conversion by the enzyme. Two signal are detected, S1 and S2, i.e. sKcat and sKm for both substrate and analyte, i.e. S2238 and fibrinogen and Vmax using a conversion factor (p. 259, see Eq. 2a, 2b, and 3, p. 259, 2nd col. 2nd and 3rd parag., Fig. 1, Table I, Fig. 2) corresponding to applicants claim 1.   Regarding claim 9, analysis solution is provided in a cuvette and placed into a spectrophotometer (p. 258, 2nd col., 1st parag.). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to substitute any enzyme and their competitive substrates, i.e. thrombin and fibrinogen as disclosed by De Cristofaro, in place of beta-lactamase and its substrates in the method of WO953 and the results of determining the level of the analyte would have been reasonably predictable. One would have a reasonable expectation of successfully determining the level of the analyte when substituting known enzymes and their substrates for use in the method of WO953. 
Regarding claim 3, the concentration of the signal producing substrates in the analysis solutions are optimizable variables depending on the amount of enzyme and competitive analyte in the analysis solutions.  

s 1-4, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (Biosensors and bioelectronics, 1992, IDS) in view of De Cristofaro et al (Biochemistry, 1992, IDS).
Freeman teach a method for determining an analyte in a sample comprising providing a sample, i.e. at least one analysis solution having a known proportion of the sample to be analyzed, i.e. a fixed concentration (p. 50, 1st full parag. and 2nd col, 1st parag.), comprising the enzyme alkaline phosphatase (AP), a fluorescent 4-methylumbelliferyl phosphate substrate and a second substrate, wherein the AP is capable of converting the two substrates (analyte and substrate) so that they compete for conversion from the enzyme (abstract, p. 50, 1st col, 1st full parag.).  Regarding claim 1, the method is based upon competition between the substrates wherein the second substrate competes for the active site of the enzyme, which result in an inhibition of the fluorescent substrate (p. 50, 1st col, 1st full parag.).  They are able to detect two signals, i.e. S1 and S2 (p. 50, 1st col, 1st full parag., Eq. (1)).   4-methylumbelliferyl phosphate fluoresces upon hydrolysis of the phosphate ester by AP. Each sample contains known concentrations of the 4-methylumbelliferyl phosphate.  As the second substrate, i.e. the analyte, was increased, the rate of fluorescence changed due to a decrease in 4-methylumbelliferibe production (p. 50, 2nd col., 1st parag.), i.e. the higher the concentration of analyte, the lower the signal, thus inversely proportional to the analyte concentration in the sample. The signals are measured by fluorescence (p. 50-54).  
Regarding claim 2, they teach two analysis solutions, i.e. A1 spiked substrate NPP and A2 spiked with substrate AMP (p. 52-53, Fig. 3, Fig. 4). 
m values, i.e. Michaelis constants, for NPP, i.e. A1 in the solution (p. 50, Eq. 1 and P. 52, whole page).  
They teach determining the content of the analyte (see entire document). Regarding claim 1, Freeman teaches the conversion factor calculation and determining v0 (p. 50-53). 
Freeman also teaches that competitive inhibition assays can be generalized to include many enzyme/substrates systems and can be used with any enzyme that has a substrate that exhibits a change in optical properties upon reaction with the enzyme (p. 50, 2nd col. 1st parag., p. 53 last parag.-p. 54). 
Freeman does not teach the enzyme to be thrombin and the analyte to be fibrinogen according to claim 7, however competitive inhibitor assays using enzymes and their substrates were known before the effective filing of the claimed invention.  Fibrinogen and thrombin competition experiments were known before the effective filing of the claimed invention.  See DeCristofaro below. 
De Cristofaro teach competitive binding substrates to thrombin, i.e. fibrinogen, a synthetic chromogenic substrate S2238 (p. 258, 1st col., 2nd col, 1st full parag.) and hirudin, for example. The competitive substrates bind to the fibrinogen recognition site on thrombin in a competitive fashion (p. 257, 1st col.).  De Cristofaro carry out measurements of substrate hydrolysis in the presence of fibrinogen to obtain Km values for S2238 as well as for fibrinogen (p. 258, 2nd col, 1st full parag.). The measurement method comprising an analysis solution comprising thrombin, S2238 as the signal-producing substrate and fibrinogen.  The enzyme is capable of converting both S2238 and fibrinogen given that they compete for conversion by the enzyme. Two signal are sKcat and sKm for both substrate and analyte, i.e. S2238 and fibrinogen and Vmax using a conversion factor (p. 259, see Eq. 2a, 2b, and 3, p. 259, 2nd col. 2nd and 3rd parag., Fig. 1, Table I, Fig. 2) corresponding to applicants claim 1.   Regarding claim 9, analysis solution is provided in a cuvette and placed into a spectrophotometer (p. 258, 2nd col., 1st parag.). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to substitute any enzyme and their competitive substrates, i.e. thrombin and fibrinogen as disclosed by De Cristofaro, in place of alkaline phosphatase and its substrates in the method of Freeman and the results of determining the level of the analyte would have been reasonably predictable. One would have a reasonable expectation of successfully determining the level of the analyte when substituting known enzymes and their substrates for use in the method of Freeman. 
Regarding claim 3, the concentration of the signal producing substrates in the analysis solutions are optimizable variables depending on the amount of enzyme and competitive analyte in the analysis solutions.  
Regarding claim 9, Freeman does not use a cuvette, however cuvettes were well known before the effective filing date to be used in the method as claimed as disclosed by De Cristofaro, in addition cuvettes are standard laboratory equipment used with signal-producing, i.e. fluorogenic or chromogenic substrates.  
Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive. Regarding the 101 rejection applicant argues that the invention is directed to a real sample in which there is a real-world detection of real-world signals and thus is .
Regarding WO953, applicant argues that their invention allows one to eliminate dependence on difficult-to-control factors such as temperature, pH and enzyme activity and thus none of the prior art references measure two signals for eliminating an unknown enzyme activity from the calculation. Applicants arguments are considered but are not commensurate in scope with the claimed invention.

Regarding Freeman applicant argues that they teach generation of three different calibration curves (Fig. 3, for example) instead of combining the signals of two different calibration curves for calculation of one common conversion factor as provided by the present invention.  The claimed invention is directed to detection of two signals, wherein the signals are produced given three different options, i.e. step d). i., ii., iii. Freeman teaches detection of two signals as claimed. Freeman teaches two different substrates as well as different concentrations of the substrates to detect signals and calculate a conversion factor. 
Applicants arguments directed at De Cristofaro are not commensurate in scope with the claimed invention. De Cristofaro teach competitive binding substrates to thrombin, i.e. fibrinogen, a synthetic chromogenic substrate S2238 (p. 258, 1st col., 2nd col, 1st full parag.) and hirudin, for example. The competitive substrates bind to the fibrinogen recognition site on thrombin in a competitive fashion (p. 257, 1st col.).  De Cristofaro carry out measurements of substrate hydrolysis in the presence of fibrinogen to obtain Km values for S2238 as well as for fibrinogen (p. 258, 2nd col, 1st full parag.). The measurement method comprising an analysis solution comprising thrombin, S2238 as the signal-producing substrate and fibrinogen.  The enzyme is capable of converting both S2238 and fibrinogen given that they compete for conversion by the enzyme. Two signal are detected, S1 and S2, i.e. sKcat and sKm for both substrate and analyte, i.e. max using a conversion factor. The claimed invention is not directed to unknown enzyme concentrations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY M GOUGH/          Examiner, Art Unit 1651                                                                                                                                                                                              

/TAEYOON KIM/           Primary Examiner, Art Unit 1632